DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 12/7/2020 & 01/14/2022.
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyrobek et al. (US 2010/0243344).
Re Claim 1: Wyrobek et al. teaches electromechanically counterbalanced humanoid robotic system, which includes a motor 278 (¶ 156+); a gearbox 280 coupled to a shaft of the motor, the gearbox configured to be rotated by the motor (¶ 156+); an encoder 288 coupled to the shaft 284 of the motor, the encoder configured to detect a shaft position, the encoder configured to produce a position stream indicative of the shaft position (¶ 153-158+); a coupling {herein shaft coupler 282} configured to receive a separate machine shaft (¶ 156-158+); and a controller coupled to the encoder and the motor, the controller configured to: receive the position stream from the encoder; and produce a drive signal to rotate the motor (¶ 7+, 167+).
Re Claim 2:Wyrobek et al. teaches system and method, wherein the coupling comprises a flexible coupling (¶ 7-9+, 138+).
Re Claim 3: Wyrobek et al. teaches system and method, wherein the cart further comprises height adjustable legs (¶ 7-11, 56-71+).
Re Claim 4: Wyrobek et al. teaches system and method, wherein the height adjustable legs comprise hydraulic adjusters (¶ 83+).
Re Claim 5: Wyrobek et al. teaches system and method, wherein the controller is further configured to: send a signal to the hydraulic adjusters to adjust a height of the cart (¶ 66-71+).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach receive a route comprising: 16Attorney Docket No. 38136-1258001 / SA71492 a list of separate machine shafts to be rotated; and a designated amount of rotation needed for each of the separate machine shafts, send a drive signal to a motor to rotate a shaft of one of the list of separate machines by the designated amount for each of the separate machine shafts, and update a database with data including that the shaft of the separate machine was rotated and the designated amount that the shaft was rotated. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2015/0227127) teaches medical cart for dispensing medication.
Sjostedt et al. (US 7,402,130) teaches system and method for folding and handling stacks of continuous web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887